Citation Nr: 0121087	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  94-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a laceration of the liver, status post, with history of 
hepatitis C.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.

3.  Entitlement to an increased (compensable) evaluation for 
multiple ventral hernia repairs with recurrent hernia repairs 
secondary to a liver laceration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection and a noncompensable rating for a history of 
hepatitis C and denied his claim for a permanent and total 
disability rating for purposes of obtaining nonservice-
connected pension benefits.  Previously, the veteran had been 
granted service connection for status post liver laceration 
in a February 1993 RO decision.  The November 1993 RO 
decision incorporated the veteran's history of hepatitis C 
with his service-connected liver laceration and rated them as 
a single disabling entity.  An effective date of June 17, 
1992, was assigned for this service connection award, based 
on the date on which the veteran filed his original claim for 
VA compensation for residuals of a liver injury.  On appeal 
are the noncompensable rating and the denial of a total 
rating for pension purposes.

In March 1997, the Board remanded the case to the RO for 
additional evidentiary development, including to obtain 
private medical records and Social Security Administration 
(SSA) records for inclusion in the veteran's claims file and 
also to schedule him for a medical examination to evaluate 
his multiple disabilities.  According to the file, the 
veteran failed to appear for his examination and there was 
some ambiguity regarding whether, in fact, he received timely 
notice in the mail of his scheduled examination and the 
adverse consequences to his claim which might  result if he 
failed to appear for them.  (See 38 C.F.R. § 3.655)  To 
resolve this  ambiguous situation, the Board again remanded 
the case to the RO in August 2000 to correct these procedural 
and evidentiary defects.  The RO re-established contact with 
the veteran and scheduled him for a series of medical 
examinations in October 2000.  The file shows that he 
appeared for all of these examinations.  Thereafter, in a 
February 2001 rating decision the RO, inter alia, confirmed 
the noncompensable evaluation for his service-connected 
laceration of the liver, status post, with history of 
hepatitis C, and its prior denial of a total rating for 
pension purposes.  The veteran now continues his appeal of 
these two issues.

As will be further discussed below, it is the present 
determination of the Board to remand the issue of entitlement 
to a compensable evaluation for laceration of the liver, 
status post, with history of hepatitis C.  As this issue has 
a bearing on the outcome of his concurrent appeal for a total 
rating for pension purposes, the Board will defer 
adjudication of the pension claim pending resolution of the 
increased rating claim on remand.  See Holland v. Brown, 6 
Vet. App. 443 (1994).


REMAND

In the Board's review of the veteran's claims, it appears 
that the veteran's VA 
1-646 Form, filed in May 2001, contains language which 
constitutes a Notice of Disagreement with the aforementioned 
February 2001 RO rating decision with regard to that part of 
the decision which denied his November 1998 claim for an 
increased (compensable) evaluation for service-connected 
multiple ventral hernia repairs with recurrent hernia repairs 
secondary to his liver laceration.  This Notice of 
Disagreement initiates review by the Board of the RO's denial 
of this claim.  As a Statement of the Case addressing the 
pertinent laws and regulations regarding this matter has not 
yet been furnished to the veteran, the matter should be 
remanded to the RO for appropriate action.  See 38 C.F.R. 
§ 19.29 (2000); Manlincon v. West, 12 Vet. App. 238 (1999).

In the current appeal, the veteran's service-connected 
laceration of the liver, status post, with history of 
hepatitis C, had been evaluated under the schedular criteria 
for rating residuals of liver abscesses, as contained in 
38 C.F.R. § 4.114, Diagnostic Code 7313 (2000).  However, in 
the course of this appeal, the aforementioned rating 
schedule, as it applied to evaluating disabilities of the 
liver, was changed on July 2, 2001.  Diagnostic Code 7313 was 
completely removed from the schedule and other Diagnostic 
Codes which are potentially applicable to the current claim 
were substantially revised.  In situations where the issue is 
entitlement to an increased evaluation for a service-
connected disability and relevant regulatory changes occur in 
the course of the veteran's claim, consideration must be made 
of the applicability of the provisions of both the old and 
the new ratings schedule for evaluating the disability in 
question, and the version of the regulations which is most 
favorable to his claim, whether it be from the old ratings 
schedule or from the newly promulgated one, must be applied.  
See Karnas v. Derwinski, 1 Vet. App 308 (1991).  

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

A review of the claims folder shows that the RO's most recent 
rating decision addressing the veteran's liver disability was 
in February 2001, which was several months before the 
adoption of the rating schedule revisions of July 2, 2001.  
Therefore, to avoid prejudice of the veteran's claim and to 
protect his due process rights, the case should be remanded 
to the RO so that it may have an opportunity to address the 
applicability of the new rating schedule revisions in the 
first instance to determine which version of the schedule is 
more favorable to the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In view of the changes in the rating 
schedule, the RO should also consider whether scheduling the 
veteran for another medical examination is appropriate.

The veteran was previously service-connected for status post 
liver laceration by rating decision of February 1993.  This 
disability was rated under the old rating schedule contained 
in 38 C.F.R. § 4.114, Diagnostic Code 7313 (pre-July 2, 
2001).  As previously discussed, by action of the November 
1993 RO decision on appeal, service connection for his 
history of hepatitis C was granted and the diagnosis was 
incorporated into his service-connected status post liver 
laceration as a single disabling entity ratable under the old 
Diagnostic Code 7313.  However, in the case of Esteban v. 
Brown, 6 Vet. App. 259 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that where 
symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined.  In light of the Court's 
holding and the current schedular revisions, the RO should 
consider assigning a separate rating for his history of 
hepatitis C if appropriate.   

Lastly, the Board notes that this case is based on an appeal 
of a November 1993 RO decision, which had granted the veteran 
service connection for history of hepatitis C  effective from 
June 17, 1992, the date on which he filed his claim for 
service connection for a liver disability.  Consideration 
must therefore be given regarding whether the case warrants 
the assignment of separate ratings for his service-connected 
hepatic disability (or disabilities, if the RO determines 
that it is appropriate to assign a separate rating for his 
history of hepatitis C from his liver laceration) for 
separate periods of time, from June 17, 1992, to the present, 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following developments:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The veteran should be asked to 
provide a list of all sources, both 
private and VA, of treatment for liver 
problems in the time since his last VA 
examination of record in October 2000.  
Thereafter, the RO should request 
permission for release of the records of 
these treatments (where necessary), 
procure those records not already 
associated with the file, and associate 
them with the evidence, in accordance 
with the provisions of 38 C.F.R. § 3.159 
(2000).

2.  The RO should consider whether it is 
appropriate to schedule the veteran for a 
medical examination in view of the recent 
changes made to the rating schedule for 
disabilities of the liver.  If the RO 
determines that such an examination is 
appropriate, it should furnish the 
medical examiner with the veteran's 
claims file and a copy of the provisions 
of both the old and the new rating 
schedule for evaluating disabilities of 
the liver for his/her review prior to 
conducting the examination.  In addition, 
the veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  If the 
RO determines that such an examination is 
not appropriate, it should provide a 
detailed explanation as to why it has 
arrived at this decision.  

3.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim for an increased (compensable) 
evaluation for service-connected liver 
lacerations with a history of hepatitis 
C.  The old ratings schedule, as 
contained in 38 C.F.R. § 4.114, from 
prior to July 2, 2001, as well as the 
provisions of the new regulations and 
ratings criteria for assessing 
disabilities of the liver, as contained 
in 38 C.F.R. § 4.114 and implemented on 
July 2, 2001, must be considered and the 
version of the regulations which are most 
favorable to the veteran's claim must be 
applied.  See Karnas v. Derwinski, 1 Vet. 
App 308 (1991).  In this regard, the RO 
should consider the appropriateness of 
assigning a separate rating for the 
veteran's history of hepatitis C from his 
liver lacerations, postoperative.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

4.  The RO should also consider whether 
the case warrants the assignment of 
separate "staged" ratings for her 
service-connected liver disability (or 
disabilities) for separate periods of 
time, from June 17, 1992, to the 
present, based on the facts found, 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).

5.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The RO should then take adjudicatory 
action on the veteran's claim for an 
increased evaluation and for a permanent 
and total disability rating for purposes 
of nonservice-connected pension benefits.

6.  If any benefit sought on appeal is 
denied, a Supplemental Statement of the 
Case should be issued which discusses 
both the old and the new criteria as they 
pertain to the facts of the case.

7.  The RO should furnish the veteran 
with a Statement of the Case addressing 
the evidence and the laws and regulations 
pertaining to the rating assigned to his 
service-connected multiple ventral hernia 
repairs with recurrent hernia repairs 
secondary to his liver laceration as 
considered by the RO in its February 2001 
rating decision, pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  He should 
be informed of the time limits to file a 
Substantive Appeal.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required of the veteran until she receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




